Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-3, 5-15, 17-20 are allowed.
Claims 4 & 16 have been cancelled by Applicant in the Response of 08/05/2022.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 05/03/2022.  The applicants arguments are convincing and that the prior art of record fails to teach or suggest the newly added limitations to independent claims 1 and 12-13 that “updating the internal short-circuit current of the battery based on the second difference in state of charge and the discharging period of time of the battery; detecting a voltage value and a current value of the battery; calculating an impedance value of the battery based on the voltage value and the current value; obtaining the temperature-impedance table based on the impedance value and a temperature coefficient: and updating the temperature-impedance table when the short-circuit current of the battery is less than a current threshold, wherein updating the internal short-circuit current of the battery includes storing the updated internal short-circuit current in a register of a device used to calculate the internal short-circuit current of the battery.”

Regarding previous 103 rejection, prior art of record Liu et al. & Majima et al. describe that after the initialization, battery parameter values of virtual reference battery “are consistent with battery parameter values of the target battery at this time.” Liu determines whether target battery is micro-short-circuited by identifying “a change trend of a difference between battery parameters” between virtual reference battery and the target battery” such as the operating current and the temperature from his target battery, when it is not short-circuited. Thus, the cited portions of Liu do not describe the claimed “temperature-impedance table”, or the above mentioned new limitations of “the discharging period of time of the battery; detecting a voltage value and a current value of the battery; calculating an impedance value of the battery based on the voltage value and the current value; obtaining the temperature-impedance table based on the impedance value and a temperature coefficient: and updating the temperature-impedance table when the short-circuit current of the battery is less than a current threshold, wherein updating the internal short-circuit current of the battery includes storing the updated internal short-circuit current in a register of a device used to calculate the internal short-circuit current of the battery”. Therefore, Prior Art Liu et al. & Majima et al. fail to describe the newly added features mention above of claims 1 & 12-13 as required by 35 U.S.C. § 103, thus the rejection of the pending claims are moot. 

Dependent claims 2-3, 5-11, 14-15 & 17-20 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Q. Nguyen/- Art 2866
			August 9, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858